Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 28, 2019

                                     No. 04-18-00491-CR

                                      Nicolas PENA Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF001125-D1
                      The Honorable Mark R. Luitjen, Judge Presiding


                                        ORDER
       After retained counsel substituted for appointed counsel, retained counsel moved to file
an amended brief. In our January 25, 2019 order, we granted Appellant’s request and set
Appellant’s amended brief due on February 21, 2019.
       The day after the amended brief was due, retained counsel filed a letter response
requesting oral argument but otherwise accepting the original brief.
       Our January 25, 2019 order is satisfied. The State’s brief is due on March 25, 2019.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court